Citation Nr: 0631444	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for bronchial 
asthma, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran had active service from September 1990 to April 
1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted an increased rating for the 
veteran's service-connected bronchial asthma and assigned a 
30 percent rating, effective May 10, 2000.  In April 2004, 
the RO granted an earlier effective date for the 30 percent 
disability rating, effective September 4, 1997; however, an 
increased rating was denied.  


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's bronchial asthma is characterized by FEV-1 no lower 
than 94 percent of predicted value, FEV-1/FVC no lower than 
74 percent, and daily inhalational therapy to control his 
symptoms; but does not require at least 3 courses of systemic 
corticosteroids per year, or at least monthly physician 
visits for exacerbations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for asthma have not been met. 38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current manifestations of his 
bronchial asthma disability warrant a 100 percent disability 
rating.  In support of his claim, he states that he is unable 
to pursue the active lifestyle he enjoyed before his 
disability.  In addition, he states that he wheezes on a 
daily basis with minimal activity.  

The veteran has appealed the RO's April 2002 grant of a 30 
percent disability rating for service connected bronchial 
asthma, effective May 10, 2000.  In April 2004, the RO 
granted an earlier effective date for the 30 percent 
disability rating, effective September 4, 1997; however, an 
increased rating was denied.  In a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  With regard to the instant 
claim, the veteran has specifically appealed in favor of the 
maximum disability rating.  

Diagnostic Code 6602 for bronchial asthma provides a 100 
percent rating if pulmonary function tests (PFT) show Forced 
Expiratory Volume in One Second (FEV-1) of less than 40 
percent predicted, or; Forced Expiratory Volume in One Second 
(FEV-1)/ Forced Vital Capacity (FVC) less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; requiring the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno- 
suppressive medications. A 60 percent rating applies if the 
disorder is manifested by FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. The 
diagnostic code provides a 30 percent rating for FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication. 38 C.F.R. § 4.97 
(2005).

The pulmonary function testing on which the rating of 
pulmonary disabilities is based is to be conducted in 
accordance with the standards of the American Thoracic 
Society. The normal values of pulmonary function tests, for 
VA purposes, are those that exceed the requirements for a 10 
percent evaluation. The values measured after the use of a 
bronchodilator are to be used, in that that measurement 
reflects the best possible functioning of the individual. See 
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720, 46, 723 (Sept. 5, 1996).

The veteran underwent a VA respiratory examination in April 
2002.  He reported using three different oral inhalers three 
times per day.  He complained of significantly limited 
physical capabilities.  On examination, his chest revealed 
scattered inspiratory and expiratory wheezes throughout both 
lung fields. No rales were audible, and no stridor evident.  
X-rays revealed a normal chest.  Pulmonary function testing 
revealed FEV-1 at 101 percent of predicted value.  FEV-1/FVC 
was 76 percent.  

In July 2005, the veteran underwent a VA respiratory 
examination.  The examiner observed clear lung fields with 
normal breath sounds.  The veteran reported that he did not 
seek medical treatment specifically for his asthma, and has 
not required steroid therapy since his initial episode in 
January 1991.  The veteran's asthma flare-ups were generally 
sporadic and alleviated by Albuterol inhalations.  A chest X-
ray revealed clear chest fields with scattered 
calcifications.  Pulmonary function testing was performed, 
which revealed FEV-1/FVC at 73 percent.  FEV-1 was reported 
as "10 percent" of predicted value.  In this regard, the 
report reflects that the veteran's measured FEV-1 was 3.26.  
Such a measure of FEV-1 would normally be associated with a 
much higher percentage of predicted value.  In November 2005, 
the Board determined that the July 2005 FEV-1 results were 
apparently erroneous, and remanded the claim for 
recalculation.  

In December 2005, the veteran underwent another VA 
respiratory examination.  The veteran was asymptomatic on the 
date of the examination.  All lung fields were clear to 
auscultation, although the examiner noticed an audible wheeze 
originating in the upper anterior chest.  The veteran's July 
2005 pulmonary function test was recalculated, and his FEV-1 
was reported as 94 percent of predicted value.  In all other 
regards, the reported values of the July 2005 PFT were 
unchanged.  

VA treatment records from October 2000 to May 2005 reveal 
that the veteran's bronchial asthma is stable on his current 
medication regimen.  The veteran denied chest pain and 
shortness of breath in May 2003.  He reported adherence to 
his current medication regimen and his lungs were clear to 
auscultation bilaterally.  His condition was unchanged at a 
routine examination in November 2003.  Pulmonary function 
testing revealed FEV-1 at 108 percent of predicted value.  In 
May 2005, he reported no chest pain or changes in his 
breathing with the use of his inhalers.  The veteran was last 
treated for an acute exacerbation in January 1991, while in 
service.  

In light of the evidence of record, it is clear that the 
veteran is not entitled to a disability rating in excess of 
30 percent for service-connected bronchial asthma.  The 
veteran's FEV-1 has not been lower than 94 percent of 
predicted value and FEV-1/FVC has not been lower than 74 
percent.  He does not require monthly visits to a physician 
for required care of exacerbations.  He does not require 
systemic corticosteroids to manage his disability.  The 
manifestations of the veteran's bronchial asthma do not meet 
any applicable criteria for a higher rating.  The Board 
finds, therefore, that the criteria for an increased 
disability rating are not met.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's bronchial asthma 
disability has resulted in frequent hospitalizations during 
the time period relevant to his November 2000 claim for an 
increased rating.  In July 2005, he reported that he had not 
been hospitalized for his disability since January 1991.  The 
evidence indicates that the veteran retired from employment 
in 1997.  In the absence of evidence documenting 
interruptions in employment or other exceptional or unusual 
circumstances, the veteran's service-connected bronchial 
asthma disability alone does not place him in a position 
different from other veterans with a 30 percent rating.  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased disability rating in correspondence dated August 
2003 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf. Although 
notice was sent subsequent to the April 2002 decision, the 
veteran has had four years following the initial notice to 
submit additional evidence or identify evidence for the RO to 
obtain.  In fact, the veteran has submitted VA medical 
records from October 2002 to May 2005, and has undergone VA 
compensation and pension examinations in support of his claim 
in April 2002, July 2005, and December 2005.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices 
and requested to submit evidence in his possession.  

Furthermore, the August 2003 notice was sent before the April 
2004 RO rating decision which granted the veteran an earlier 
effective date for his 30 percent disability rating.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

The RO has not provided the requisite notification regarding 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). In April 2004, the RO 
granted an earlier effective date for the 30 percent 
disability rating, effective September 4, 1997.  The earlier 
effective date corresponds to the date the veteran's medical 
records confirmed daily inhalational therapy.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  VA has satisfied its duty to notify the 
appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his VA 
treatment records and provided the veteran VA examinations in 
April 2004, July 2005, and December 2005.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 



ORDER

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling is denied. 




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


